           Case 1:20-cv-05937-ALC Document 17 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
   LEE,                                                       :                   11/23/2020
                                                              :
                                                Plaintiff,    :
                                                              :       1:20-cv-05937 (ALC)
                     -against-                                :
                                                              :       ORDER
   GROVE GROUP ADVISORS LLC, ET AL., :
                                                              :
                                             Defendants. :
------------------------------------------------------------x
ANDREW L. CARTER, JR., United States District Judge:

        By letter dated November 17, 2020, Defendant Kevin Shin, CEO of Defendants Grove

Group Advisors LLC and Grove Group Management, Inc., requested an allowance of time to

retain counsel and asked the Court to appoint pro bono counsel. ECF No. 16. The Court hereby

GRANTS Defendants’ request for an allowance of time to retain counsel but DENIES without

prejudice the request for appointment of pro bono counsel. Accordingly, the Court ORDERS

Defendants to file a status report regarding whether counsel has been retained by January 11,

2020. Plaintiff is directed to serve this Order on Defendants, and file proof of service, by

November 30, 2020.

SO ORDERED.
Dated: November 23, 2020                                        ___________________________________
       New York, New York                                            ANDREW L. CARTER, JR.
                                                                     United States District Judge

1 While an individual may appear pro se, a corporation or an LLC may only appear through
counsel in a lawsuit. See Rowland v. Cal. Men's Colony, Unit II Men's Advisory Council, 506
U.S. 194, 202-03 (1993) (noting that courts do not allow corporations, partnerships, associations,
and other “artificial entities” to appear in court without an attorney). Failure to retain counsel for
such entities may result in entry of default judgment. See Grace v. Bank Leumi Trust Co., 443
F.3d 180, 192 (2d Cir. 2006) ("[I]t is settled law that a corporation may not appear in a lawsuit
against it except through an attorney, and that, where a corporation repeatedly fails to appear by
counsel, a default judgment may be entered against it." (citation and internal quotation marks
omitted)).
